Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 9, 2018

                                       No. 04-18-00120-CV

                                 IN THE INTEREST OF E.H.S.,

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-17261
                       The Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
         In response to our order, appellant has filed a written response with proof that the clerk’s
fee for preparation of the clerk’s record has been paid. We therefore ORDER the trial court clerk
to file the clerk’s record on or before May 9, 2018.

       Further, court reporter Judy Mata has filed a notification of late reporter’s record
requesting an extension of thirty days in order to prepare the reporter’s record. We grant her
request and ORDER Judy Mata to file the reporter’s record on or before May 9, 2018.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court